|N THE UN|TED STATES DISTRICT COURT
FOR THE SOUTHEHN D|STR|CT OF OH|O
VVESTERN D|V|S|ON

GLENDA JACOUEL|NE PRADO,

P|aintiff,
Case No. 3:16-cv-320
V.
JUDGE WALTER H. R|CE
PAT |V|AZE|KA, er a/.,
Defendants.

 

DEC|SION AND ENTRY SUSTAH\||NG, lN PART, AND NOT RUL|NG
UPON |N PART DEFENDANTS' l\/|OT|ON |N L|IVl|NE REGARD|NG
|VlEDlCAL CLA|lV|S (DOC. #78)

 

Defendants, Greene County, Ohio, Board of Commissioners and Greene
County, Ohio (co||ective|y referred to as ”Greene County”), have filed a motion in
limine regarding medical claims that P|aintiff, G|enda Jacque|ine Prado (”Prado"),
may allege at tria|. Doc. #78. Prado has filed a response and although entitled
“Response to |V|otion fn limine Regarding Supp|emental Lay Witnesses,” the
memorandum portion of the response pertains to the issue of medical ciaims.
Doc. #83. Greene County has also filed a Rep|y, Doc. #87. |n this motion, Greene
County seeks to prevent Prado from presenting evidence or testimony regarding
her own alleged medical treatment and expenses, as We|| as those of her chi|d.

DOC. #78, PAGE|D#1021.

Prado and Greene County essentially agree that the medical testimony in
question concerns Prado stating, without any expert medical testimony, that
before she went to work at Greene County Department of Job and Family
Services, she had no blood pressure issues, but that after working there, her
blood pressure increased. Doc. #78, PAGE|D#‘|OZO; Doc. #87, PAGE|D#1098.

Greene County argues that Fed. R. Evid. 701 permits Prado to testify in the
form of an opinion only if the opinion is ”(a). rationally based on the witness's
perception; (b) helpful to clearly understanding the witness's testimony or to
determining a fact in issue; and lc) not based on scientific, technical, or other
specialized knowledge within the scope of Hule 702 [regarding testimony by
expert witnesses].” Doc. #78, PAGE|D#1020. Because Prado's opinion as to causal
relationship would need to be based on ”scientific, technica|, or other specialized
knowledge Within the scope of Rule 702," she cannot state an opinion concerning
her increase in blood pressure. Greene County also cites Pari//o v. Lowe’s Home
Centers, LLC, S.D. Ohio No., 2017 WL 4124585, *1 (Sept. 18, 2017), in which the
district court ruled that plaintiff could give opinions regarding any injury sustained
to the left shoulder since that was the location of the fal|, but could not give an
opinion as to any alleged brain injury. According to the district court, while a jury
Wou|d easily understand that a fall caused a left shoulder injury, such would not
be the case With a brain injury.

Prado's response argues that she only intends to "state the fact that she

had no blood pressure issues immediately prior to her employment with the

Defendants and that during her employment her blood pressure spiked (medical
record included in discovery).” Doc. #83, PAGE|D#1066. Prado also contends that
she can state a lay opinion. ”lf she stated that she believed her blood pressure
rose because of the situation at work, that would be a lay opinion and only that.
Such opinion would be rationally related to her observations of her increasing
symptoms of her high blood pressure and Wou|d in no Way provide a medical
diagnosis.” /d., PAGE|D##1066-67.

Regard|ess of whether Prado is permitted to state a ”fact” of her blood
pressure increasing or a lay opinion, her testimony is governed by Fed. R. Evid.
701. |f Prado were permitted to testify that ”she had no blood pressure issues
immediately prior to her employment and that during her employment her blood
pressure spiked,” a jury would be left to speculate as to the cause of the alleged
blood pressure increase. |f Prado's testimony qualifies as a ”|ay opinion and only
that," then Fed. Fl. Evid. 701 applies, and because Prado did not identify an expert
witness to testify as to this medical causation between Work and increased blood
pressure, this evidence Wou|d be excluded. According|y, Prado may not introduce
into evidence, either by testimony or documents, any claim for damages due to an
alleged increase in blood pressure.

Greene County also seeks to exclude evidence of medical bills for Prado's
daughter. Prado contends that these bills simply represent damages she has
suffered, since she no longer has any health insurance covering her daughter after

being terminated.

A|though the Court is inclined to sustain the motion in limine concerning
the daughter's medical bills, the decision on this matter will be decided by
l\/lagistrate Judge 0vington, when it is ripe at trial and depending on the context
in which it is offered, if at a|l. Prado is directed n_ot to mention this subject in either
voir dire or in her opening statement

The Court SUSTA|NS, in part, and does not rule on in part, Greene County’s

motion in limine regarding medical claims. Doc. #78.

perez lvlarch 5, 2019 M£V § `

WALTER H. R|CE
UN|TED STATES D|STR|CT JUDGE

